Citation Nr: 0828818	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Atlantic County Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from September 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  The appeal is currently under the jurisdiction of 
the Newark, New Jersey, RO.

The veteran testified at a Board hearing at the Board's 
Central Office in Washington, D.C., in October 2004 before 
the undersigned Acting Veterans Law Judge.  A copy of the 
hearing transcript issued following the hearing is of record. 

The Board remanded the appeal in December 2004 for further 
development to include an etiology opinion by a VA physician.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1971 to September 1975.

2.  In July 2006 correspondence, prior to the promulgation of 
a decision in the appeal, the Board received notification 
from the appellant that he wished to withdraw his claim for 
entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claim for 
entitlement to service for hepatitis C.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  In a July 2006 
written statement, the appellant, has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

Entitlement to service connection for hepatitis C is 
dismissed.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


